In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition nominating Andrew C. Marino as a candidate of the Justice Party for the public office of Mayor of the City of Newburgh and Nicole Mogul and George Bowles as candidates of the Justice Party for the public offices of Council Members of the City of Newburgh in a general election to be held on November 4, 2003, Andrew C. Marino and Nicole Mogul appeal from a final order of the Supreme Court, Orange County (Slobod, J.), dated September 19, 2003, which granted that branch of the petition which was to invalidate the nominating petition as to Andrew C. Marino and directed that his name be removed from the ballot.
Ordered that the appeal by Nicole Mogul is dismissed, without costs or disbursements, as she is not aggrieved by the final order appealed from (see CPLR 5511); and it is further,
Ordered that the final order is affirmed, without costs or disbursements.
*744The Supreme Court correctly invalidated the petition insofar as it nominated Andrew C. Marino as a candidate of the Justice Party for the public office of Mayor of the City of Newburgh in a general election to be held on November 4, 2003. A petition designating George Bowles as a candidate of the Democratic Party for the public office of Council Member of the City of Newburgh was never challenged or invalidated. The individuals who signed that designating petition were ineligible to sign the Justice Party nominating petition, which contained the name of Bowles for the same office as well as the name of Andrew C. Marino (see Election Law § 6-138 [1]; 9 NYCRR 6215.4). Altman, J.P., Florio, Friedmann and Mastro, JJ., concur.